Title: William Phillips to John Jay, 11 July 1779
From: Phillips, William
To: Jay, John



Sir
CharlottesVille July 11th. 1779.

The inclosed dispatch from me to Sir Henry Clinton contains copies of a variety of papers relating to Lieutenant Governor Hamilton a British prisoner of war now in confinement in Virginia. I have thought it my indispensable duty to give information to Sir Henry Clinton of the Lieutenant Governor’s situation and of the means I have taken to endeavour at procuring his enlargement. I have imagined that transactions of so publick a nature must necessarily become known to all the parties concerned and my solicitude which is natural for the welfare of a brother Officer at present in great distress has induced me to be earnest in my hopes that some mode might be fallen upon between General Washington and Sir Henry Clinton for Lieutenant Governor Hamilton’s release.
Upon my sending the inclosed dispatch with my other letters for the examination of Colonel Bland that Officer was pleased to sign his permission for all my letters to pass but the dispatch in question, observing upon it that he did not think himself authorised to sign his permission as it was a matter of a publick nature.
I take the liberty, therefore, of sending it to you, Sir, under  Colonel Bland’s seal, requesting the favour of your Excellency to have the goodness to allow of its being sent into New York by Captain Edmonston who will have the honour of waiting upon you for that purpose. I have the honour to be, Sir, with great personal respect Your Excellency’s most humble servant,

W Phillips

